Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

1. This action is response to the amendment filed on 10/08/2021. Claims 1-20 are pending.

                        Reasons for allowance

 2. With respect to claims 1, 9 and 17, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s).
3. The prior art of record (in particular, U.S. 20200112517 to Mena et al. (hereinafter "Mena'2517")) does not disclose, with respect to claim 1, each summary message corresponding to one of the aggregated traffic metadata packets and identifying an origination pair and a sequence number assigned by the origination pair, the origination pair including a traffic management device of the at least one traffic management device and an engine of the traffic management device from which the aggregated traffic metadata packet was output; tracking per subinterval of a series of sub-intervals, highest and lowest sequence numbers and a count of summary messages received for each 

 5.  The same reasoning applies to claims 9 and 17 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
                                          Conclusions
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452